Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Remarks/Arguments filed 4/5/2021 have been considered.  Claims 1-20 are currently pending.

Applicant’s drawings filed 4/5/2021 have been considered and accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a Virtual eXtensible Local Area Network (VXLAN) method performed by a network device, comprising:
“receiving a second authentication packet from an authentication server, wherein the second authentication packet comprises the supplicant device address and the VLAN ID of the supplicant device;
adding the port to a VLAN identified by the VLAN ID based on the supplicant device address, the VLAN ID, and the correspondence between the supplicant device address and the port;
receiving, via the port, an Ethernet frame from the access device, wherein a VLAN tag field in the Ethernet frame comprises the VLAN ID;
adding a VXLAN header to the Ethernet frame based on the VLAN ID and the mapping to obtain a VXLAN packet, wherein the VXLAN header comprises a VNI field carries the VNI; and	
sending the VXLAN packet to another network device” in combination with other recited elements in claim 1.

The present application also relates to a Virtual eXtensible Local Area Network (VXLAN) implementation method performed by an access device, comprising:
“sending a second authentication packet to a network device;
receiving a binding instruction from the network device, wherein the binding instruction comprises the MAC address and a virtual local area network (VLAN) identifier (ID) of the terminal device; and
setting a default VLAN of the port to the VLAN ID based on the correspondence and the MAC address” in combination with other recited elements in claim 7.

The present application also relates to a network device connected to an access device, comprising: 
“wherein the second port is configured to receive a second authentication packet from an authentication server, wherein the second authentication packet comprises the supplicant device address and a VLAN ID of the supplicant device; 
add the first port to a VLAN identified by the VLAN ID based on the supplicant device address and the VLAN ID and the correspondence between the supplicant device address and the first port, wherein the first port is further configured to receive an Ethernet frame from the access device, wherein a VLAN tag field in the Ethernet frame comprises the VLAN ID; and 
add a VXLAN header to the Ethernet frame based on the VLAN ID and the mapping to obtain a VXLAN packet, wherein the VXLAN header comprises a VNI field carries the VNI, wherein the third port is configured to send the VXLAN packet to another network device” in combination with other recited elements in claim 13.

The present application also relates to an access device, comprising:
“a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to record a correspondence between the first port and a Media Access Control (MAC) address of the terminal device in the authentication packet;
wherein the second port is configured to:
send the authentication packet to a network device; and receive a binding instruction from the network device, wherein the binding instruction comprises the MAC address and a virtual local area network (VLAN) identifier (ID) of the terminal device; and
wherein the instructions further cause the processor to be configured to set a default VLAN of the first port to the VLAN ID based on the correspondence and the MAC address” in combination with other recited elements in claim 17.

	The closest prior art, Forssell (US Publication 2015/0373672 A1), teaches a user device is allocated a VLAN ID by an AAA server in an authentication process.  The VLAN ID is then sent in an IP packet to a server in a cloud center.  
	A second prior art, Yoon et al. (US Publication 2015/0188802 A1), teaches an endpoint tunnel router for receiving a LISP packet, decapsulates the IP header of the LISP packet, adds a VLAN ID to the packet prior to transmitting the packet to a server.
	A third prior art, Gu (EP 2 840 743), teaches a tunnel endpoint device is a VTEP device. 

	However, Forssell, Yoon, and Gu, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471